United States Court of Appeals
                      For the First Circuit


No. 20-1136

               UNIÓN INTERNACIONAL UAW, LOCAL 2415,

                       Plaintiff, Appellant,

                                v.

                       BACARDÍ CORPORATION,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

              [William G. Young, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
                 Lipez, Thompson, Circuit Judges.


     Richard J. Schell, with whom Miguel Simonet-Sierra and
Monserrate, Simonet & Gierbolini, LLC, were on brief, for
appellant.
     Nicole M. Rodríguez Ugarte, with whom Enrique R. Padró
Rodríguez and Silva-Cofresí Manzano & Padró LLC were on brief, for
appellee.


                          August 9, 2021
            LIPEZ, Circuit Judge.      Unión Internacional UAW, Local

2415 ("UAW" or "the Union") appeals the district court's summary

affirmance of an arbitration award dismissing its wage grievance

claim against Bacardí Corporation ("Bacardí" or "the Company").

The arbitrator found that the claim was not procedurally arbitrable

because the UAW had failed to comply with the contractual wage

grievance procedure.     The UAW argues that the arbitrator should

have deemed this procedural arbitrability defect waived because

Bacardí first raised it more than five years after filing an

initial arbitration submission claiming a different defense, a

delay incompatible with a regulation of the Puerto Rico Arbitration

Bureau    incorporated   into   the   collective   bargaining    agreement

between he parties.        Alternatively, the UAW argues that the

procedural defect did not justify dismissing the entire claim

because even if part of its grievance was time-barred, a portion

of the grievance was timely and should have been permitted to

proceed.

            We think that the UAW's waiver arguments have merit.

However, we are bound by an exceedingly deferential standard of

review.    The UAW has not identified an error in the arbitration

award so egregious as to permit us to vacate it.                See United

Paperworkers Int'l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38

(1987) ("[A]s long as the arbitrator is even arguably construing

or applying the contract and acting within the scope of his


                                  - 2 -
authority, that a court is convinced he committed serious error

does not suffice to overturn his decision.").   Thus, we affirm the

judgment of the district court.

                               I.

A. The 2006-2011 Collective Bargaining Agreement

          At the heart of this case is a wage grievance filed

pursuant to a collective bargaining agreement ("CBA") between

Bacardí and the UAW from January 1, 2006, through December 31,

2011.   Article IX of the CBA states requirements for employees'

work schedules and compensation.    Among other things, it requires

Bacardí to "pay each employee at the rate of two (2) times the

regular hourly rate of the employee's pay . . . [for] [h]ours

worked between 10:00 p.m. from Saturday and Sunday at 10:00 p.m."

Bacardí is also required to pay employees two times their regular

hourly rate for hours worked on certain holidays.       Article XI

further provides that employees who work eight-hour continuous

shifts will work during their mealtime period and be "paid at a

rate of seven and a half (7 1/2) regular hours and a half (1/2)

double hours."   The double pay is intended to compensate for "the

concept of working during the mealtime."

          Article VIII provides a three-tiered grievance process

for complaints and grievances.      At the first step, an employee

must raise her grievance with a supervisor.     At the second step,

that employee or the UAW submits a written complaint to Bacardí's


                               - 3 -
Human Resources Director or an authorized representative.         Per the

CBA,

           [s]uch complaint must state the details of the
           incident over which the claim is based; it
           must specify the section or sections of the
           Agreement that are considered violated, and it
           must propose the solution sought by the
           grievant employee or by the Union. Regardless
           of the time of any discussion in step number
           one, the written grievance in step number two
           must be presented within seven (7[]) business
           days following the facts of the grievance.
           . . . If the grievance is not presented [to]
           the Human Resources Director in the manner
           established above and within the prescribed
           deadline, the matter will be considered
           definitively decided and/or that the complaint
           has been withdrawn.


At the third step, the Union may request arbitration from the

Director   of   the   Conciliation   and   Arbitration   Bureau   of   the

Department of Labor of Puerto Rico ("the Bureau") in accordance

with its regulations.     The Union must file for arbitration within

seven business days following Bacardí's decision at the Second

Step.   "[C]laims for wages that arise as a result of a different

interpretation of the law by the Company, workers or the Union"

are not subject to arbitration, but instead, are to be brought

before the relevant government agency.

B. The UAW's 2007 Grievance

           On August 26, 2007, the UAW initiated the First Step of

the grievance process, claiming that Bacardí was not in compliance

with the CBA because it underpaid employees for mealtimes worked


                                 - 4 -
on weekends and holidays.    On August 30, 2007, the UAW submitted

its Second Step written complaint to Bacardí's Human Resources

Department.    The complaint stated as follows:

           We hereby wish to indicate that the union does
           not agree with the way the company . . . is
           paying the meal time periods when working on
           Saturday to Sunday, Sunday, holidays, and
           others.   The payment must be made at the
           employee's hourly wage when working one of
           those days and not the regular hourly wage of
           the employee.     Therefore, the company is
           violating the collective bargaining agreement
           in article IX section 4 among others.      The
           solution sought is to be paid the unearned
           wages retroactively and prospectively to those
           affected employees.

In other words, it was the Union's view that the benefits of the

double pay for certain weekends and holidays, and the double pay

for the half hour mealtime period, should be compounded, meaning

that employees would receive quadruple pay for those mealtime

periods.

           On September 6, 2007, Bacardí responded to the UAW's

complaint.    Bacardí stated that the UAW had failed to indicate the

specific dates of the alleged violations. It asserted that weekend

and holiday mealtimes were "being paid in the same way that we

have done since the signing of the current Collective Bargaining

Agreement" and this was the first complaint regarding this issue.

Bacardí denied that it was violating the CBA and asserted that the

UAW's interpretation was inconsistent with the explicit language

of the CBA.   In Bacardí's view, the weekend and holiday double pay


                                - 5 -
and the mealtime double pay should not be compounded, and employees

do not receive extra compensation, above double pay, for mealtimes

on weekends and holidays.

            On September 14, 2007, the UAW requested arbitration of

its complaint regarding weekend and holiday mealtime compensation.

Its allegation was brought on behalf of an individual employee,

Luis Santiago, and others.    The Union alleged that approximately

126 employees were affected by this issue.     For reasons that are

not clear from the record, the Bureau apparently failed to act on

the UAW's request for over five years.

C. The 2013 Arbitration Hearing and 2014 Award

            The first arbitration hearing finally took place on June

12, 2013.   At the hearing, Bacardí raised a defense of substantive

arbitrability,1 claiming that the matter was not arbitrable because

the CBA specifically excluded wage claims from the grievance and

arbitration procedures.   Both parties filed draft submissions with

the arbitrator.    Bacardí's submission asked the arbitrator:

            To determine in accordance with the law
            whether or not the evidence presented by the
            Union is substantively arbitrable under the
            Collective Bargaining Agreement. If it is
            determined that it is, that the Honorable
            Arbitrator shall schedule a hearing to hear
            the merits.

     1 "Substantive arbitrability refers to whether a dispute
involves a subject matter that the parties have contractually
agreed to submit to arbitration." Local 285, Serv. Emps. Int'l
Union v. Nonotuck Res. Assocs., Inc., 64 F.3d 735, 739 (1st Cir.
1995).


                                - 6 -
The UAW's submission requested:

             That the Honorable Arbitrator determine
             whether the company is paying distillery
             employee[s] in accordance with the applicable
             law through the regular schedule of the
             employee[s] for the mealtime period not
             enjoyed and also for not paying the employees
             at the rate of twice the regular hourly time
             for hours worked according to Article 9,
             section 4(c), during the mealtime period not
             enjoyed.

             If the Honorable Arbitrator determines that
             the company is not paying in accordance with
             the provisions of the applicable law, to order
             the company to pay all affected employees such
             wages due for the mealtime period improperly
             paid as well as the penalty imposed by him.
             Likewise, to order the company to pay,
             correctly those hours worked according to
             Article IX, Section 4(c).

             Nearly a year later, on March 26, 2014, the arbitrator

issued an     award rejecting Bacardí's substantive arbitrability

defense and setting a merits hearing for September 24, 2014.

D. Judicial Review in the Puerto Rico Courts, 2014-2016

             The 2014 merits hearing did not occur because Bacardí

chose to appeal the arbitrator's award to the Puerto Rico courts.

On   April    14,   2014,   Bacardí    sought   judicial   review   of   the

arbitration award with the Court of First Instance, Superior Part

of San Juan.        The court endorsed the arbitrator's rejection of

Bacardí's substantive arbitrability defense.           Bacardí then filed

for a writ of certiorari from the Puerto Rico Court of Appeals,

which was denied on June 30, 2015.            Bacardí also petitioned for


                                      - 7 -
certiorari from the Supreme Court of Puerto Rico, which denied

certiorari on January 15, 2016 and issued its mandate on February

4, 2016.

E. The 2018 Hearing and 2019 Award

            Following the proceedings in the Puerto Rican courts,

the merits hearing was held on December 20, 2018.2 At the beginning

of that hearing, Bacardí raised, for the first time, a procedural

arbitrability defense.3      It argued that the UAW's claim was not

arbitrable because the UAW had not followed the procedures required

by the CBA.   Specifically, Bacardí asserted that the UAW's written

complaint   did   not   include    sufficient   details   of   the   alleged

violation and that the complaint was not filed within seven days

of the alleged violation.         The UAW argued that this defense was

waived, and the arbitrator granted the parties time to brief the

issue.




     2 The hearing was previously scheduled for October 3, 2018.
The UAW failed to appear at that hearing and the Arbitrator
postponed it to December 20, 2018. The record does not otherwise
account for the two-year delay between the Supreme Court mandate
and the arbitration hearing.
     3 "Procedural arbitrability . . . concerns such issues as to
'whether grievance procedures or some part of them apply to a
particular dispute, whether such procedures have been followed or
excused, or whether the unexcused failure to follow them avoids
the duty to arbitrate.'" Nonotuck Res. Assocs., 64 F.3d at 739
(quoting John Wiley & Sons v. Livingston, 376 U.S. 543, 557
(1964)).


                                    - 8 -
            On May 17, 2019, the arbitrator dismissed the UAW's

claim, which had at that point been awaiting resolution for well

over a decade.       The arbitrator ruled that the UAW had not complied

with the CBA because of "the excessively late filing of the

complaint, which certainly occurred, much further [than] the seven

(7) working days following the date on which the events . . .

occurred; as well as the lack of specificity thereof, by not

setting forth the dat[e] of the incident over which the claim is

based."      Thus,    the   arbitrator      found   that   the   claim     was   not

procedurally arbitrable.

F. Federal Proceedings

            On June 17, 2019, the UAW petitioned for review of the

2019 award before the Puerto Rico Court of First Instance. Bacardí

removed the action to the United States District Court for the

District of Puerto Rico on diversity grounds pursuant to 28 U.S.C.

§ 1441(b).

            On October 1, 2019, Bacardí filed a motion for summary

judgment.     The UAW opposed Bacardí's motion and filed a cross-

motion for summary judgment.          On December 18, 2019, the district

court issued a docket order granting Bacardí's motion, denying the

UAW's motion, and affirming the award of the arbitrator.                         The

district    court    did    not   explain    its    decision,    instead    simply

stating, "there is no occasion for an oral hearing or extended

written analysis."         The UAW appealed.


                                      - 9 -
                                  II.

           We review the district court's ruling on an arbitration

award de novo.    Keebler Co. v. Truck Drivers, Loc. 170, 247 F.3d

8, 11 (1st Cir. 2001). However, all "[j]udicial review of arbitral

awards is 'extremely narrow and exceedingly deferential.'"           Id. at

10 (quoting Bull HN Info. Sys., Inc. v. Hutson, 229 F.3d 321, 330

(1st Cir. 2000)).    The inclusion of an arbitration clause in a CBA

reflects an agreement by the employer and the union "to forego a

number of legal options in favor of having their disputes regarding

the construction of that contract settled by an arbitrator."

Ramos-Santiago v. UPS, 524 F.3d 120, 123 (1st Cir. 2008).               Our

deference to the arbitrator's decisions is required by "the spirit

of freedom of contract."         Id.    In practice, this deferential

standard   of   review   means   that   "[a]rbitral   awards   are   nearly

impervious to judicial oversight."         Teamsters Loc. Union No. 42 v.

Supervalu, Inc., 212 F.3d 59, 61 (1st Cir. 2000).

           That said, there are limited circumstances under which

vacatur of an arbitration award is appropriate.         We may vacate an

award if it is "(1) unfounded in reason and fact; (2) based on

reasoning so palpably faulty that no judge, or group of judges,

ever could conceivably have made such a ruling; or (3) mistakenly

based on a crucial assumption that is concededly a non-fact."           Id.

at 66 (quoting Loc. 1445, United Food & Com. Workers Int'l Union

v. Stop & Shop Cos., 776 F.2d 19, 21 (1st Cir. 1985)).                  The


                                  - 10 -
arbitrator's award must "draw[] its essence from the collective

bargaining   agreement"   and    cannot   be   based   on    "merely   '[the

arbitrator's] own brand of industrial justice.'"            Misco, 484 U.S.

at 36 (quoting Steelworkers v. Enter. Wheel & Car Corp., 363 U.S.

593, 596 (1960)).    Thus, the key question in judicial review of an

arbitration award is whether the arbitrator was "even arguably

construing or applying the contract and acting within the scope of

his authority."     Id. at 38.

          We also may vacate an arbitration award if it "violate[s]

an 'explicit . . . well defined and dominant' public policy, as

ascertained 'by reference to . . . laws and legal precedents.'"

Mercy Hosp., Inc. v. Mass. Nurses Ass'n, 429 F.3d 338, 343 (1st

Cir. 2005) (alteration in original) (quoting W.R. Grace & Co. v.

Local Union 759, Int'l Union of United Rubber Workers, 461 U.S.

757, 766 (1983).4




     4 We have recognized other limited circumstances permitting
vacatur. See Ramirez-De-Arellano v. Am. Airlines, Inc., 133 F.3d
89, 91 (1st Cir. 1997) (quoting Sunshine Mining Co. v. United
Steelworkers, 823 F.2d 1289, 1295 (9th Cir. 1987)) ("Arbitration
proceedings must meet 'the minimal requirements of fairness --
adequate notice, a hearing on the evidence, and an impartial
decision by the arbitrator.'"). This opinion does not discuss the
fundamental fairness exception because it was not raised by the
UAW. While the UAW's brief reflects general concerns about the
fairness of the arbitration award, it does not argue that those
concerns fall within the narrow parameters of "adequate notice, a
hearing on the evidence, [or] an impartial decision by the
arbitrator." Id. (quoting Sunshine Mining Co., 823 F.2d at 1295).
Hence, the argument is waived.


                                 - 11 -
                                III.

           The UAW argues that the arbitrator's award must be

vacated because   Bacardí's procedural arbitrability defense          --

offered more than ten years after the initial grievance was filed

and five years after Bacardí initially asserted a substantive

arbitrability   defense   --   was   improper   on   multiple   grounds.

Specifically, the UAW asserts that the acceptance of the belated

defense violates the Bureau's regulations (which are incorporated

into the contract), the judicial doctrines of judicial estoppel

and law of the case, and well-defined public policy in favor of

speedy resolution of disputes through arbitration.

A. The Incorporated Arbitration Regulations

           The CBA governing the arbitration proceeding in this

case explicitly incorporates the regulations of the Puerto Rico

Arbitration Bureau. The UAW argues that the arbitrator egregiously

misinterpreted the applicable regulations, specifically Article

XIII(d).   That provision states:

           In case one of the parties alleges that the
           dispute is not arbitrable, they must include
           said claim in their submission draft and shall
           have the weight of the evidence regarding
           their claim.      The arbitrator will have
           discretion to elucidate the case in the merits
           and decide on both controversies once it is
           fully submitted. Failure to comply with this
           provision shall mean that the arbitrability




                                - 12 -
          defense of      the   grievance     shall    not   be
          considered.5

          In    the   UAW's   view,   this   article   states     that   any

arbitrability defense not raised in an initial submission is

waived.      It argues that the arbitrator has no discretion to

consider a defense not raised in the initial submission because

the regulation's use of the verb "shall" indicates that waiver is

mandatory.     Bacardí did not include a procedural arbitrability

defense in its initial submission in 2013.        Therefore, under the

UAW's reading of the regulation, that defense is waived.

          Bacardí, on the other hand, asserts that Article XIII(d)

does not state "that a party must include all of its arbitrability

defenses in its first submission proposal, or else, it waives the

same, and/or that it cannot include such defenses in a second or

subsequent hearing, after the first issue that was presented to

the Arbitrator through submission was resolved."         Indeed, instead

of requiring a party to raise "claims" (plural) in its initial


     5  Article XIII(d) contradicts Bacardí's position that
arbitrability is akin to subject matter jurisdiction.          The
regulations clearly state that, under some circumstances, an
arbitrability defense can be waived.     Thus, any comparison to
subject matter jurisdiction is unavailing.         Subject matter
jurisdiction is governed by Article III of the Constitution and is
a constitutional requirement that can never be waived. Foisie v.
Worcester Polytechnic Inst., 967 F.3d 27, 35 (1st Cir. 2020).
Arbitrability, on the other hand, is a contractual agreement that
can be waived under circumstances agreed to by the parties. See,
e.g., El Mundo Broad. Corp. v. United Steelworkers of Am., 116
F.3d 7, 8 (1st Cir. 1997) (stating a procedural arbitrability
defense was waived).


                                 - 13 -
submission, it requires a party to raise a "claim" (singular).

This phrasing does not speak to a scenario in which a party wishes

to bring multiple arbitrability defenses. Thus, in Bacardí's view,

"Article   XIII(d)   simply   does    not   contemplate   the   procedural

situation at hand" and does not prevent the arbitrator from

considering Bacardí's second arbitrability defense.

           We acknowledge the merit of the UAW's interpretation of

Article XIII(d).      The regulation suggests a requirement that

arbitrability defenses be raised at the outset of the proceedings

to facilitate speedy resolution.       That speedy resolution would be

undermined   if   parties     could   pursue    unlimited    defenses   in

sequential order if the first defense fails.

           The UAW's position is not, however, the only plausible

reading of Article XIII(d).      Bacardí's reading -- and that of the

arbitrator -- is arguably consistent with the plain language of

the regulation. The regulation does not say anything about raising

"all" defenses in the first submission draft at the risk of waiver.

An arbitrator could reasonably construe Article XIII(d) narrowly

and limit its applicability to its literal text.            See Supervalu,

212 F.3d at 65 ("[A] party who seeks judicial review ordinarily

must demonstrate that the award is contrary to the plain language

of the CBA and that the arbitrator, heedless of the contract

language, preferred instead to write his own prescription for

industrial justice.").


                                 - 14 -
           Thus, the      arbitrator's decision to accept                Bacardí's

belated defense was consistent with a plausible interpretation of

the regulation incorporated into the contract, even if it is not

the interpretation that we might prefer.             We cannot substitute our

preference for the plausible interpretation of the arbitrator.

Labor Relations Div. of Constr. Indus. of Mass., Inc. v. Int'l Bd.

of Teamsters, Local No. 379, 29 F.3d 742, 743 (1st Cir. 1994)

("[C]ourts must resist the temptation to substitute their own

judgment about the most reasonable meaning of a labor contract for

that of the arbitrator and avoid the tendency to strike down even

an arbitrator's erroneous interpretation of such contracts.");

Misco, Inc., 484 U.S. at 37–38 (stating that even if a court

detects a "serious error" in the arbitrator's interpretation of

the contract, vacatur is not necessarily warranted).

B. Judicial Estoppel and Law of the Case

           The   UAW    raises     two    judicial    doctrines     --   judicial

estoppel and law of the case -- as additional justifications for

vacatur of the arbitration award. Judicial estoppel allows a court

to preclude a party from raising an argument inconsistent with a

prior position it took before the court.             Patriot Cinemas, Inc. v.

Gen. Cinemas Corp., 834 F.2d 208, 212 (1st Cir. 1987).                   It can be

applied   in   the     court's    discretion       "when    'intentional    self-

contradiction    is    being     used    as   a   means    of   obtaining   unfair

advantage in a forum provided for suitors seeking justice.'"                   Id.


                                        - 15 -
(quoting Scarano v. Cent, R. Co., 203 F.2d 510, 513 (3d Cir.

1953)). "Law of the case" stands for the proposition that "a legal

decision   made    at   one       stage    of   a   civil    or    criminal   case,

unchallenged in a subsequent appeal despite the existence of ample

opportunity to do so, becomes the law of the case for future stages

of the same litigation."          United States v. Bell, 988 F.2d 247, 250

(1st Cir. 1993).

           Explaining the application of those doctrines here, the

UAW asserts that Bacardí was estopped from raising a procedural

arbitrability     claim      in     2018     because    its       2013   submission

represented that it would proceed to a hearing on the merits if

its substantive arbitrability defense was denied.                     Along similar

lines, the UAW argues that the                  2014 award     denying    Bacardí's

substantive arbitrability defense, and the affirmance of that

award by the Puerto Rico courts, created a "law of the case"

holding that the UAW's grievance was arbitrable and a hearing on

the merits was required.             Therefore, in the UAW's view, both

judicial estoppel and law of the case precluded the arbitrator

from dismissing its claim based on Bacardí's belated procedural

arbitrability defense.

           Judicial estoppel and law of the case are legal doctrines

governing court proceedings.              They are essentially irrelevant to

the arbitration process, which is intended as an alternative to

the   formal      judicial        process.          See,      e.g.,      Gilmer   v.


                                      - 16 -
Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991) ("[B]y

agreeing    to    arbitrate,    a    party    'trades   the    procedures     and

opportunity      for   review   of   the   courtroom    for   the     simplicity,

informality, and expedition of arbitration.'" (quoting Mitsubishi

Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628

(1985))).     The UAW describes these two doctrines as "applicable

principles of law" but does not explain why they apply to the non-

judicial arbitration process.          We have explained that arbitration

awards "are not accorded the weight of 'judicial authority' in

determining future controversies, even between the same parties or

over the same issues."          Westinghouse Elevators of Puerto Rico,

Inc. v. S.I.U. de P.R., 583 F.2d 1184, 1187 (1st Cir. 1978).                   And

the UAW offers no case law indicating that we, or any other court,

have ever vacated an arbitration award on the basis of either of

these doctrines. Thus, we conclude that neither judicial estoppel,

nor the doctrine of law of the case, provide a basis for vacatur.

C. Public Policy

            The UAW argues that the arbitrator's decision to accept

a belated arbitrability defense vitiates federal policy "favoring

speedy   settlement     of   industrial      disputes."       Ass'n    of   Indus.

Scientists v. Shell Dev. Co., 348 F.2d 385, 389 (9th Cir. 1965)

(quoting John Wiley & Sons, Inc., 376 U.S. at 559).             While we agree

with the UAW that public policy favors efficient dispute resolution

through arbitration, that general principle does not constitute an


                                     - 17 -
"explicit, well-defined, and dominant public policy" prohibiting

an arbitrator from accepting a belated defense in any arbitration

proceeding.     See E. Associated Coal Corp. v. United Mine Workers

of Am., Dist. 17, 531 U.S. 57, 63 (2000).

           Moreover, Ass'n of Indus. Scientists, the Ninth Circuit

case the UAW relies on as evidence of a public policy encouraging

speedy arbitration, actually invokes that concern to discourage

judicial interference with arbitration proceedings.         348 F.2d at

389 (quoting John Wiley & Sons, Inc., 376 U.S. at 557-59).             In

theory, arbitration allows for speedy dispute resolution precisely

because courts rarely interfere.        See Dorado Beach Hotel Corp. v.

Local 610 of Hotel Emps. & Rest. Emps. Int'l Union, 959 F.2d 2, 4

(1st   Cir.     1992)   ("The   extraordinary   deference   accorded   an

arbitrator's decision emanates from our recognition that '[t]he

federal policy of settling labor disputes by arbitration would be

undermined if courts had the final say on the merits of awards.'"

(alteration in original) (quoting Challenger Caribbean Corp. v.

Union Gen. de Trabajadores de P.R., 903 F.2d 857, 861 (1st Cir.

1990))).   We will not depart from that principle here.

                                  IV.

           In addition to challenging the refusal of the arbitrator

to preclude Bacardí from invoking a belated procedural defense,

the UAW challenges the merits of the arbitrator's ruling on that

defense.      This claim is subject to the same deferential standard


                                  - 18 -
of   review    we    described   above.      We   may   vacate   only   if    the

arbitrator's dismissal on procedural grounds cannot be said to

"'draw[] its essence from the collective bargaining agreement."

Misco, Inc., 484 U.S. at 36 (quoting Steelworkers, 363 U.S. at

596).

              As outlined in Section I above, Article VIII of the CBA

mandates a three-step process for raising and resolving workplace

grievances.     The second step of that process requires the Union to

submit a written complaint "within seven (7[]) business days

following the facts of the grievance." That complaint must include

"the details of the incident over which the claim is based[,] . .

. the section or sections of the Agreement that are considered

violated, and . . . the solution sought by the grievant employee

or by the Union."         The CBA mandates strict adherence to these

requirements, stating that "[i]f the grievance is not presented

[to] the Human Resources Director in the manner established above

and within the prescribed deadline, the matter will be considered

definitively        decided   and/or      that    the   complaint   has      been

withdrawn."

              The CBA took effect on January 1, 2006.         From the start,

Bacardí paid weekend and holiday mealtime wages in accordance with

its interpretation of the CBA -- compensating employees with

double, not quadruple, pay.         On August 26, 2007, the UAW made an

initial complaint regarding this method of calculating wages,


                                    - 19 -
which it claimed underpaid workers.            The initial complaint was

followed by a written complaint on August 30, 2007.             The written

complaint stated, "the union does not agree with the way the

company is paying the mealtime periods when working on Saturday to

Sunday, Sundays, holidays, and others," but did not state the dates

of alleged underpayments, the employees involved, or the hourly

wages of those employees.

              The 2019 arbitration award found that the UAW's written

complaint failed to meet the procedural criteria required by the

CBA   "both    in   regard   to   the   excessively   late   filing   of   the

complaint, . . . as well as the lack of specificity thereof, by

not setting forth the dat[e] of the incident over which the claim

is based."      The arbitrator stated that the UAW was required to

include "specific details of [its] claim, such as the dates of the

alleged violation, names of the claimants, hourly wage of the

claimants and other relevant information, to place the judge in a

position to decide as to the suitability of the claim."           Thus, the

arbitrator dismissed the grievance in its entirety.

              The UAW argues that even if some portion of its grievance

was untimely, dismissal of the claim in its entirety was improper.

In its view, the wage grievance encompasses claims for underpaid

wages over the course of approximately one and a half years --

from the effective date of the CBA, January 1, 2006, through the

date of the written complaint, August 30, 2007.               While most of


                                    - 20 -
those claims might be time-barred, others -- specifically, claims

pertaining to August 1 through August 7, 2007 -- were timely.

Therefore, the UAW argues, the arbitrator should have proceeded to

the merits of the claim regarding the one week that falls inside

the contractual limitation period.

          The UAW's focus on the timeliness of at least some

portion of its claim ignores the other, equally important, defect

found by the arbitrator: lack of specify of the written complaint.

Even assuming the wage claim, if limited to August 1 through August

7, 2007, was not time-barred, the claim could still be dismissed

for failure to meet the second step's requirement that the written

complaint contain "the details of the incident."       Determining what

details must be included in a written complaint to satisfy the

CBA's   grievance   procedure,   and   whether   the   Union   met   that

requirement, is precisely the type of straightforward procedural

question that is firmly within the province of the arbitrator.

See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)

("'"[P]rocedural" questions which grow out of the dispute and bear

on its final disposition' are presumptively not for the judge, but

for an arbitrator, to decide." (quoting John Wiley & Sons, Inc.,

376 U.S. at 557)); UMass Mem'l Med. Ctr., Inc. v. United Food &

Com. Workers Union, 527 F.3d 1, 5 (1st Cir. 2008) (stating that

issues concerning the proper filing of a grievance are "'classic'




                                 - 21 -
procedural questions to be decided by an arbitrator" (quoting

Nonotuck, 64 F.3d at 739)).

         The arbitrator's determination that the second step of

the agreed-upon grievance procedure required a written complaint

that contains certain specific details ("the dates of the alleged

violation, names of   the claimants,   [and] hourly wage of the

claimants") reflects a plausible interpretation of the contract.

The UAW's written complaint did not include those details and,

thus, the arbitrator acted within the scope of his authority in

dismissing the entire claim for lack of procedural arbitrability.

         Affirmed.




                              - 22 -